                        Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 1 of 8
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                         UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas

            UNITED STA TES OF AMERICA                                     Judgment in a Criminal Case
                                 v.                                        (For Revocation of Probation or Supervised Release)

               JOHN KEITH MCCAUGHAN
                                                                           Case No. 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221
                                                                           USM No. 23324-077
                                                                           RICHARD L. HUGHES
                                                                                                    Defendant's Attorney
 THE DEFENDANT:
    ~ admitted guilt to violation of condition(s)         _1-_6_ _ _ _ _ _ _ _ _ ofthe tenn of supervision.
 •      was found in violation of condition(s) count(s)                                after denial of guilt.
    The defendant is adjudicated guilty of these violations:


    Violation Number             Nature of Violation                                                            Violation Ended
 1                                    Failure to report to the probation officer and submit a truthful

[                                     and complete written rep9rt within the first five days of each

                                      month.                                                                    10/31/2020



           The defendant is sentenced as provided in pages 2 through      __a__ ofthis judgment.           The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    •   The defendant has not violated condition(s) - - - - - - - and is discharged as to such violation(s) condition.

              It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
    fully patd. Jf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
    economic circumstances.

    Last Four Digits of Defendant's Soc. Sec. No.: 3447                    07/21/2021
                                                                                               Date of Imposition of Judgment
    Defendant's Year of Birth:           1964

    City and State of Defendant's Residence:
    Benton, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge
                            Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 2 of 8
     AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                             Sheet IA
                                                                                                     Judgment:_Page   _2_       of _ ·_8_
     DEFENDANT: JOHN KEITH MCCAUGHAN
     CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221

                                                            ADDITIONAL VIOLATIONS

                                                                                                                               Violation
     Violation Number                Nature of Violation                                                                       Concluded
     2                               Failure to participate, under the guidance and supervision of the probation

_ _ _ _ _ _ _ _ _ ,___offi_ce_r_,_in_a_s_ub_s_t_an_c_e_a_b_u_s_e_t_r_e_a_tm_e_nt_p_r_o_g_ra_m_._ _ _ _ _ _ _ _ _ _..:.....11 01/04/2021
     3                               Failure to not unlawfully possess a controlled substance, refrain from any

,_____ _ _ _ _ _ ____,.__un_l_awf_u_l_us_e_o_f_a_co_n_tr_o_lle_d_su_b_s_ta_n_ce_,a_n_d_s_u_b_m_it_t_o_d_ru_g_t_e_sts_._ _ _ ___.I 12/09/2020
     4                               Failure to refrain from excessive use of alcohol and not purchase, possess,

                                     use, distribute, or administer any controlled substance or any paraphernalia           r. ·. .______.
                                     related to any controlled substances, except as prescribed by a physician.               12/09/2020

                                     Failure to not leave the judicial district without the permission of the court

                                     or probation officer.                                                                    01/06/2020

                                     Failure to notify the probation officer within 72 hours of being arrested or

                                     questioned by a law enforcement officer.                                                 12/25/2020

L_                  ________..____ _ _ _ _ _________,.________,

,______ _ ] . _ _ __ _ _ _ _ _ _____.L--____,




.....__  ________.~------------------~[.__,- - - ~



~ - - - - - ~ . __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ______.1......· _ _ ____,

~ - ~ L - -_ _ _ _ _ _ _                                                                                         _____.L____.
l.
                       Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 3 of 8
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment -          3 - of
                                                                                                               Page - -        8
DEFENDANT: JOHN KEITH MCCAUGHAN
CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     l!1'   The court makes the following recommendations to the Bureau of Prisons:

The Court-recommends the defendant participate in non-residential substance abuse treatment during incarceration.
The Court further recommends that defendant be placed in a facility that does not have white supremacy gangs. The
defendant states that a white supremacist gang "put a hit" on him during his last incarceration.


     Ii     The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                     to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                               UNITED STA TES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
                        Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 4 of 8
 AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                 Judgment-Page   _4__    of        8
DEFENDANT: JOHN KEITH MCCAUGHAN
CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221
                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
· 2 years.




                                                        MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                     substance abuse. (check if applicable)
4.     •    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     i!1" You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     •    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     •    You must participate in an approved program for domestic violence. (check if applicable)


You must compiy with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                       Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 5 of 8
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page      5     or        8
DEFENDANT: JOHN KEITH MCCAUGHAN
CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221

                                          STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities}, you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
                        Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 6 of 8
 AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet 3D - Supervised Release
                                                                                         Judgment-Page    6          8 __
                                                                                                                of _ _
 DEFENDANT: JOHN KEITH MCCAUGHAN
 CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221

                                             SPECIAL CONDITIONS OF SUPERVISION

The defendant must complete a residential inpatient substance abuse treatment program during the beginning of his term
of supervised release.

The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

The defendant must participate in a mental health assessment and then if warranted based on that assessment, he must
participate, under the guidance and supervision of the probation office, in a mental health treatment program. He shall pay
for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to
pay as determined by the probation office. If he is financially unable to pay for the cost of treatment, the co-pay
requirement will be waived.

If the defendant is prescribed medication as a part of his mental health treatment, he must take the medications as
prescribed, and he must grant the probation office permission to monitor compliance with taking the medications.

The defendant shall disclose business and personal information including all assets (including unexpected financial gains)
and liabilities to the probation office.

The defendant shall not transfer; sell, give away, or otherwise convey any asset without approval from the probation office.

The defendant shall not make application for any loan or enter into any credit arrangement without approval from the
probation office unless all criminal penalties have been satisfied.
                       Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 7 of 8
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                        Judgment- Page __7__             of      8
DEFENDANT: JOHN KEITH MCCAUGHAN
CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221
                               CRIMINAL MONETARY PENALTIES

        The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.


                       Assessment                       JVT A Assessment*                 Fine                      Restitution
TOTALS            $                                $                                 $                          $    2,437.00


D       The determination ofrestitution is deferred until
                                                          ----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

It'!'   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
        otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
        victims must be paid before the United States is paid.

r=-N=a=m==e=o=f=P=ay=e=e=----------, ;=.T=o=ta::;l=L=o=s=s*=*=-------                    Restitution Ordered                   Priority or Percentage

1Farmers and Merchants Bank                 l~---------
                                            J                             $484.oo 11                                     II
  ldaho Independent Bank                                                  $808.00

~I
 ._M_e_tr_o_p_ol_it_an_B_a_n_k_ _ _ _ _    JI~----~---- I[            $1. 145.oo
                                                                                                                         II                             I
                                                                                     11                                  II
~--~'~--                                                                             11


                                                                                     11
                                                                                                                          II
                                                                                                                          II
                                                                                     lI                                   II
TOTALS                                 $                    2,437.00             $                         0.00
                                           ----------                                ----------

•       Restitution amount ordered pursuant to plea agreement $


•       The defendant must pay interest on restitution or a fine more than $2~500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § j612(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        ~ the interest requirement is waived for the             D    fine      ~ restitution.
        D    the interest requirement for the       D     fine        D   restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                          Case 4:09-cr-00219-KGB Document 62 Filed 07/28/21 Page 8 of 8
   AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                           Sheet 6- Schedule of Payments

                                                                                                                           8_ of
                                                                                                         Judgment - Page _ _              8
   DEFENDANT: JOHN KEITH MCCAUGHAN
   CASE NUMBER: 4:09-cr-00043, 4:09-cr-00219, 4:09-cr-00221

                                                          SCHEDULE OF PAYMENTS

   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

   A     D Lump sum payment of$                                          due immediately, balance due

              D not later than                                              , or
              D in accordance with D C,                 D     D,     D E,or         D F below); or
    B    D Payment to begin immediately (may be combined with                      • C,      •   D, or   •   F below); or

   C     D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

    D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to
              term of supervision; or

    E    D Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
    F    ~   Special instructions regarding the payment of criminal monetary penalties:

           During incarceration, payments will be 50 percent per month of all funds that are available to the defendant. During
           residential re-entry placement, payments will be ten percent of the defendant's gross monthly income. Beginning
           the first month of supervised release, payments will be ten percent per month of the defendant's monthly gross
           income.

   Unless the court has exP.ressl_y ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
   criminal monetary penalties 1s due during the period of imprisonment. All criminal monetary penalties, except those payments made
   through the Federa Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D    Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
         corresponding payee, if appropriate.




    D    The defendant shall pay the cost of prosecution.

    D    The defendant shall pay the following court cost(s):

    D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest1 (4) fine principal,(5) fine
interest, (6) commumty restitution, (7) JVTA assessment, (8) pena1t1es, and (9) costs, mcludmg cost of prosecution and court costs.
